Citation Nr: 1540637	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  10-05 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for residuals of incision of the salivary gland manifested by anesthesia of the left side of the tongue.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1943 to October 1945 and from October 1948 to March 1969.  

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which in pertinent part, continued the evaluation for service-connected residuals of incision of the salivary gland manifested by anesthesia of the left side of the tongue at 10 percent disabling.  Subsequently, jurisdiction was transferred to the RO in Atlanta, Georgia. 

In April 2015, the Board remanded the claim for further development, namely, to provide the Veteran another opportunity to identify any pertinent and outstanding treatment records and to schedule the Veteran for a VA medical examination to determine the nature and severity of his service-connected residuals of incision of the salivary gland manifested by anesthesia of the left side of the tongue.  The claim has now returned to the Board for further adjudication.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran does not have severe nerve damage of his left ninth (glossopharyngeal) cranial nerve, but rather has moderate, incomplete impairment. 


CONCLUSION OF LAW

The criteria for an increased rating in excess of 10 percent for residuals of incision of the salivary gland manifested by anesthesia of the left side of the tongue, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.124a, Diagnostic Code 8209 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For the claim of a higher rating for residuals of incision of the salivary gland manifested by anesthesia of the left side of the tongue, VA has satisfied its duty to notify by issuing a notice letter in July 2008.  The letter advised the Veteran of what evidence was required to substantiate his claim, and of his and VA's respective duties for obtaining evidence.  The letters provided notice regarding the disability evaluation and effective date elements of a service connection claim.  Dingess, 19 Vet. App. at 473.  

Relevant to the duty to assist, the Veteran's service treatment records, private treatment records, and VA treatment and examination reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

Additionally, the Veteran was afforded VA examinations, to include those conducted in September 2008 and July 2015, to determine the nature and severity of his residuals of incision of the salivary gland manifested by anesthesia of the left side of the tongue.  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected residuals of incision of the salivary gland manifested by anesthesia of the left side of the tongue as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his disability have worsened in severity since the July 2015 VA examination.  Rather, with respect to such claim, they argue that the evidence reveals that this disability has been more severe than the currently assigned rating for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim for an increased rating and no further examinations are necessary.

The Board is also satisfied that there has been substantial compliance with the April 2015 remand directives, which included attempting to obtain outstanding private treatment records, and a VA examination.  Stegall v. West, 11 Vet. App. 268 (1998).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.  

II.  Increased Rating 

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.  The use of manifestations not resulting from service-connected disease or injury in establishing the service-connected rating is to be avoided.  38 C.F.R. § 4.14.  

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, evaluations may be "staged."  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  This, in turn, will compensate the veteran for times since the effective date of his award when his disability may have been more severe than at other times during the course of his appeal.

The Veteran's service-connected residuals of incision of the salivary gland manifested by anesthesia of the left side of the tongue are rated under Diagnostic Code (DC) 8209 for paralysis of the ninth (glossopharyngeal) cranial nerve.  Under DC 8209, a 10 percent rating is warranted for moderate incomplete paralysis of the nerve; a 20 percent rating is warranted for severe incomplete paralysis of the nerve; and a 30 percent rating is warranted for complete paralysis of the nerve.  The rating is dependent on relative loss of ordinary sensation in the mucous membrane of the pharynx, fauces and tonsils.  See 38 C.F.R. § 4.124a, Diagnostic Code 8209.

Diagnostic Code 8209 is the appropriate rating code in this matter because it identifies the specific nerve affected and adequately encompasses the Veteran's neurological symptoms.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran's residuals of incision of the salivary gland manifested by anesthesia of the left side of the tongue, is currently rated as 10 percent disabling, for incomplete, moderate impairment, under Diagnostic Code 8209.

At a September 2008 examination, the examiner noted a history of numbness of the facial nerve since 1957.  The Veteran reported that his current symptoms are numbness of the face with localized pain in the neck that has worsened over time.  A neurological examination revealed that there is abnormality of the facial cranial nerve on the left side evidenced by neuralgia.  The abnormal findings are described as mild sensory deficit on the left side of the face involving the facial nerve.  The examiner provided normal neurological findings for the upper and lower extremities.  The examiner provided a diagnosis of numbness of the facial nerve without any smell or taste problems.  

VA treatment records from the Central Alabama VA Medical Center (VAMC) dated in April 2008 provided that the Veteran was seen for a surgery consultation regarding evaluation for a biopsy of a small right mandibular mass.  The mass was not painful or tender.  The staff surgeon noted a history of salivary gland duct stones that have been removed on the right side.  He also noted a history of excision of the left submaxillary gland in the past due to recurring salivary gland stones.  He provided a diagnosis of small right mandibular mass, but did not provide any findings for the left side facial nerve.     

Private treatment records from the St. Francis Hospital dated in September 2012 for abdominal pain also contains a physical neurologic examination that found no gross motor or sensory deficit.  The physician also found no facial asymmetry.  A January 2013 treatment record provided that the Veteran complained of difficulty speaking and left facial drooping.  The physician noted that this was a new onset that began that afternoon.  The physician noted that they would be admitting the Veteran to the stroke floor for further observations and studies.  However, subsequent treatment records are silent regarding any further complaints with respect to any speaking or left facial drooping symptoms.

In July 2015, the Veteran was afforded a VA examination to determine the current severity of his service-connected residuals of incision of the salivary gland manifested by anesthesia of the left side of the tongue.  The VA examiner noted that a review of the Veteran's claims file was not conducted, however a review of the Veteran's military service treatment and VA treatment records as well as an in-person interview had been conducted.  

The Veteran described a history of surgery for his left salivary gland in 1957.  The Veteran reported symptoms of numbness on the left side of his mouth and stated that when he "takes a pill, it gets stuck on his left cheek and he doesn't know it."  He also described symptoms of difficulty swallowing at times when he has numbness on his left side.  The Veteran denied pain on the left side of his tongue or mouth but admits to gagging at times when things get caught in his throat.  The examiner provided that the ninth (glossopharyngeal) cranial nerve is affected by the Veteran's condition.  She provided physical findings of mild numbness, difficulty swallowing and decrease salivation.  Muscle strength testing also provided mild paralysis and the VA examiner summarized his condition as incomplete, moderate paralysis of the left ninth (glossopharyngeal) cranial nerve.  The VA examiner found no other pertinent physical findings, scars, complications or symptoms.  

Thus, the evidence of record shows moderate and incomplete paralysis and not severe or complete paralysis of the left ninth (glossopharyngeal) cranial nerve.  The Board finds the July 2015 VA examiner's rationale for finding that the Veteran's impairment of the left ninth (glossopharyngeal) cranial nerve was moderate and incomplete to be well-explained and analyzed.  It is supported by the findings of mild numbness, difficulty swallowing and decreased salivation and muscle strength testing that also showed mild paralysis.  These findings are also corroborated by the Veteran's complaints of experiencing numbness in the left side of his tongue/mouth on occasions causing difficulty swallowing.  The opinion reflects expertise in the appropriate area of medicine and the opinion is well-reasoned and well-explained.  Therefore, the Board finds this opinion to be of significant probative value and weight in determining the current nature and severity of the Veteran's condition.  

To the extent the Veteran may contend that the impairment is severe, he has not alluded to specific symptoms or manifestations, of which he would be competent to report, that would support the use of the descriptive term "severe."  The histories and descriptions provided by him consistently indicate numbness to the left side of his tongue or mouth and difficulty swallowing, which the Board finds is best described by the term "moderate."  Although the January 2013 private treatment record noted symptoms of difficulty speaking and facial drooping, the majority of the evidence suggests that the Veteran's symptoms are moderate and incomplete paralysis and there is no additional evidence of record to suggest that the Veteran's condition has resulted in severe or complete paralysis of the left ninth (glossopharyngeal) cranial nerve.  

For the reasons discussed above, the Board finds that the preponderance of the evidence shows that the Veteran's residuals of incision of the salivary gland manifested by anesthesia of the left side of the tongue is best described as moderate rather than severe.  Accordingly, the current rating of 10 percent under Diagnostic Code 8209, best characterizes the level of impairment, and the next higher rating of 20 percent, for incomplete severe impairment, is not warranted.  See 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8209.  There is no period for which severe findings are present-there is only evidence of mild or moderate sensory impairment of the left ninth (glossopharyngeal) cranial nerve by both VA examiners.  Accordingly, a staged rating of 20 percent or higher for incomplete severe or greater impairment is not warranted for any period subject to this appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

The Board has also considered whether referral for an extraschedular rating is appropriate.  In this regard, the Board notes that ratings are generally based on average impairment, and that the rating schedule represents, as far as is practicable, the average impairment of earning capacity.  See 38 C.F.R. § 3.321(a), (b). However, in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.3211 (b).  In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id. at 115-16.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, and is therefore found to be inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Id.  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.  

As noted above, the Veteran's residuals of incision of the salivary gland manifested by anesthesia of the left side of the tongue, involves numbness in the affected area.  Such impairment is specifically contemplated by the rating criteria.  See 38 C.F.R. § 4.124a, Diagnostic Code 8209.  The impairment as ascertained by VA examiners is sensory, as there is no loss of ability of movement, whereas he does have mild symptoms of numbness, difficulty swallowing and decreased salivation.  The examiner specifically found evidence of mild paralysis upon muscle strength testing muscles.  The resulting symptoms and loss of strength from the disorder are fully contemplated by the rating code and in the rating assigned.  Accordingly, the Board finds that the Veteran does not present such an exceptional or unusual disability picture that the available schedular evaluation for his carpal tunnel syndrome of the right wrist is inadequate.  Therefore, the Board concludes that referral for consideration of an extraschedular rating is not warranted in this case.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

As Board finds that the preponderance of the evidence is against the claim for a rating in excess of 10 percent for residuals of incision of the salivary gland manifested by anesthesia of the left side of the tongue, and the benefit-of-the-doubt rule is not for application in resolution of this matter.  See Gilbert, 1 Vet. App. at 55.  


ORDER

Entitlement to a rating in excess of 10 percent for residuals of incision of the salivary gland manifested by anesthesia of the left side of the tongue is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


